Per Guriam.

The petition for rehearing is denied without argument. However, since the petition indicates some misunderstanding on points not explicitly covered in the opinion filed herein, we will clarify those points. The certification by the circuit court, on remand, of the finality of the December 27, 1965, judgment, under H.R.C.P. Rule 54(b), was duly made by that court and properly before this court, thus giving this court jurisdiction over the appeal. In the exercise of our jurisdiction, we determined that the judgment, being a consent judgment, was to be given effect in accordance with its terms, and was not controlled by the general law of foreclosure. One of the terms of the judgment is that the determination of attorneys’ fees is to be made at the hearing on the confirmation of foreclosure sale, with the right reserved in Diversified to appeal from such determination. Such provision is not inconsistent with the law on foreclosure sale. See Roe v. Engstrom, 250 Ill. App. 440 (1928).